UNITED STATES DISTRICT. COURT

MIDDLE DISTRICT OF FLORIDA

' TAMPA DIVISION
UNITED STATES OF AMERICA
v. d ' Case No. 8:17-cr~605-T-17AEP
ESVIN RANDOLFO PlNEDA-MEJIA

ORDER VACATING PRELIMINARY ORDER OF FORFEITURE
THIS CAUSE comes before the Court upon the filing of the United

States’ Motion to Vacate the Prelirninary Order of Forfeiture, entered by the

Conrt on November 2(), 2018, as it relates to the following assets:

l. Approximately l4 million Colornbian pesos (valued at
approximately $4,798.14 in'U.S. curreney); and

2. Approximately 55 Guatemalan quetzals (valued at
approximately $7.35 in U.S. currency).

Being fully advised of the relevant facts, it is hereby:
. ORDERED, ADJUDGED AND DECREED that for good cause

shown said Motion of the United States 1s herebyG NTED.

ORDERED 1n Tarnpa Florida, this § day of January, 2019.

 

  
  

l l - =
631/0 C 5 fig uNm;D STATES wsmchch

/:i//%Uczm'ree amc{’c@ww/

d;@@f

